Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2287   Page 1 of 173




                                 EXHIBIT F
       Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20                         PageID.2288        Page 2 of 173




                                                                                                          I
                                                                                                         = GOVERNMENT
  Brook• Rice                                                                                                   EXHIBIT
                                                                                                                   t
------------------------
     ·�m:
  .-ent
                                     Glenn Clark <glennmichaelclark@gmail.com>
                                     Tuesday, July 7, 2020 2:24 PM
  To:
  Subject:                           Fwd: Current case with the ADAM Center v Troy
  Attachments:                       NARRATIVE OF THE 2014 MOSQUE DISPUTE IN TROY MICHIGAN.doc;
                                     Mosque_in_America Primer on Permit Hearings.pdf




  ---------- Forwarded message ---------
  From: Ruthann Dawley <thedawleymama@gmail.com>
  Date: Thu, Nov 29, 2018 at 11:59 AM
  Subject: Fwd: Current case with the ADAM Center v Troy
  To: <glennmichaelclark@gmail.com>



  I just sent this to Lori Bluhm and should have Bcc'd you.

  Please keep me informed, Glenn. Please let me know of any new meetings, etc. Please al�o let me know what you think
  of the summary I wrote from 2013-14.

   1on1t know why you said that I wouldn't watch the meeting from Nov.19. I have done so! If I had known of the
    ,eeting, I would have been there without a doubt, along with Clifton. We are vitally interested in stopping any beach
  head in Troy, and make no mistake--that's what a mosque is. Their worldview states that Allah has already given them
  the entire world and everything ln it; it's just up to them to take rt. Please keep up the good work you are doing! We so
  appreciate you!

  God's blessings and guidance and wisdom be yours,

  Ruthann
  --------- Forwarded message ---------
  From: Ruthann Dawley <thedawleymama@gmall.com>
  Date: Thu, Nov 29, 2018 at 11:45 AM
  Subject: Current case with the ADAM Center v Troy
  To: <bluhmlg@troymi.gov>


  Dear Ms. Bluhm,

  My husband, Clifton, and I are long-time residents of Rochester Hills who are very active in our church in Troy. I recently
  learned that the city is being sued for bias by the ADAM group, and I wanted to make you aware of the history that I've
  had with those folks. I have attached my narrative of the first encounter that Troy had with them In 2013 and 2014 in
  hopes that it will be helpful to you ln some way. I plan to email this the ZBA members also.

    'ease know that I have absolutely zero negative feelings toward any Muslim personally. My contention is with their
  ..teology taught in all of the writings they consider sacred texts, which clearly teaches and demands total world
  domination--one little parcel of ground at a time If need be--total submission by all to Sharia Law which Is completely
  antithetical to our dear U.S. Constitution, and last but not least, total ellmination of Jews and Christians. No other
                                                               1
   Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20                         PageID.2289        Page 3 of 173

religion on earth makes such demands, and in fact the bulk {869') of Islamic texts deal with politics, not religion. Muslims
may preach tolerance and diversity all they want, but when pinned down as to their exact beliefs, if they deny these
aforementioned tenants, they deny Islam; that is the most grievous sin according to their texts and worthy of Hell.

I believe that it behooves everyone in America to understand the threat posed by Islamic rule. This is not anything to
Ignore. Just look at England, Germany and France. Where once many churches stood, they are either destroyed or
renovated Into mosques. When the number of Muslims Increase In a community more and more demands are made to
comply with their ideology, entire doctrine and worldview. Our Republic was not founded upon an Islamic worldvlew,
but rather upon Freedom, Liberty, individual rights and responsibilities, and a Capitalistic system. Islam denies all of
these.

I have also attached a PDF of attorney Karen Luge's book that may be helpful to you as you prepare a brief and advance
your case in defense of the city of Troy. Karen has experience and essential wisdom in cases Involving Muslim groups.

Sincerely,

Ruthann Dawley




                                                             2
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2290   Page 4 of 173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2291   Page 5 of 173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2292   Page 6 of 173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2293   Page 7 of 173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2294   Page 8 of 173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2295   Page 9 of 173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2296   Page 10 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2297   Page 11 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2298   Page 12 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2299   Page 13 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2300   Page 14 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2301   Page 15 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2302   Page 16 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2303   Page 17 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2304   Page 18 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2305   Page 19 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2306   Page 20 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2307   Page 21 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2308   Page 22 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2309   Page 23 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2310   Page 24 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2311   Page 25 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2312   Page 26 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2313   Page 27 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2314   Page 28 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2315   Page 29 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2316   Page 30 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2317   Page 31 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2318   Page 32 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2319   Page 33 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2320   Page 34 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2321   Page 35 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2322   Page 36 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2323   Page 37 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2324   Page 38 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2325   Page 39 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2326   Page 40 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2327   Page 41 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2328   Page 42 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2329   Page 43 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2330   Page 44 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2331   Page 45 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2332   Page 46 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2333   Page 47 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2334   Page 48 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2335   Page 49 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2336   Page 50 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2337   Page 51 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2338   Page 52 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2339   Page 53 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2340   Page 54 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2341   Page 55 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2342   Page 56 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2343   Page 57 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2344   Page 58 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2345   Page 59 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2346   Page 60 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2347   Page 61 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2348   Page 62 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2349   Page 63 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2350   Page 64 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2351   Page 65 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2352   Page 66 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2353   Page 67 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2354   Page 68 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2355   Page 69 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2356   Page 70 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2357   Page 71 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2358   Page 72 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2359   Page 73 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2360   Page 74 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2361   Page 75 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2362   Page 76 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2363   Page 77 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2364   Page 78 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2365   Page 79 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2366   Page 80 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2367   Page 81 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2368   Page 82 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2369   Page 83 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2370   Page 84 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2371   Page 85 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2372   Page 86 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2373   Page 87 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2374   Page 88 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2375   Page 89 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2376   Page 90 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2377   Page 91 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2378   Page 92 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2379   Page 93 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2380   Page 94 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2381   Page 95 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2382   Page 96 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2383   Page 97 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2384   Page 98 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2385   Page 99 of
                                    173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2386   Page 100 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2387   Page 101 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2388   Page 102 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2389   Page 103 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2390   Page 104 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2391   Page 105 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2392   Page 106 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2393   Page 107 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2394   Page 108 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2395   Page 109 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2396   Page 110 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2397   Page 111 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2398   Page 112 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2399   Page 113 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2400   Page 114 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2401   Page 115 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2402   Page 116 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2403   Page 117 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2404   Page 118 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2405   Page 119 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2406   Page 120 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2407   Page 121 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2408   Page 122 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2409   Page 123 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2410   Page 124 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2411   Page 125 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2412   Page 126 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2413   Page 127 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2414   Page 128 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2415   Page 129 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2416   Page 130 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2417   Page 131 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2418   Page 132 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2419   Page 133 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2420   Page 134 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2421   Page 135 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2422   Page 136 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2423   Page 137 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2424   Page 138 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2425   Page 139 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2426   Page 140 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2427   Page 141 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2428   Page 142 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2429   Page 143 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2430   Page 144 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2431   Page 145 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2432   Page 146 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2433   Page 147 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2434   Page 148 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2435   Page 149 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2436   Page 150 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2437   Page 151 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2438   Page 152 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2439   Page 153 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2440   Page 154 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2441   Page 155 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2442   Page 156 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2443   Page 157 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2444   Page 158 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2445   Page 159 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2446   Page 160 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2447   Page 161 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2448   Page 162 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2449   Page 163 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2450   Page 164 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2451   Page 165 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2452   Page 166 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2453   Page 167 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2454   Page 168 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2455   Page 169 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2456   Page 170 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2457   Page 171 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2458   Page 172 of
                                     173
Case 2:18-cv-13481-NGE-APP ECF No. 55-7 filed 09/09/20   PageID.2459   Page 173 of
                                     173
